DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered. 
Response to Amendments
Applicant's amendments to claim 18, filed 10/20/2020, have been entered. Claim 20 has been canceled. Claim 41 has been added. Claims 18-19, 21-30, 32-34, and 36-41 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of the species of the last observing step in claim 39, in the reply filed on 6/5/2017 is stands. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-19, 21-30, 32-34, and 36-40 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buguin et al (2010, EP2219027A1) in view of Vajta et al (2000, Molecular Reproduction and Development 55:256–264).
Regarding claims 18, 32, and 37-40, Buguin teaches method for observing cells with cell walls, comprising: providing a device comprising a plurality of wells not being in communication with each other, each well containing only one single cell, wherein the width of each well is about the diameter of the cells, and placing the cells into the wells; and observing the cells, said cells having the closure plane of their cytokinetic ring in a plane substantially perpendicular to the depth of the wells (see pages 3-4 and Figures 2-4). Regarding claims 18 and 40, Buguin teaches the depth of each well is such that it prevents the cell to move away when subjected to an external flow, and it orients the closure plane parallel to the observation plane (see page 4). Regarding claim 18, Buguin teaches method can be extended to any cell type - prokaryotic and eukaryotic - by adjusting the shape and the coating of the microfabricated substrates (see page 3). Regarding claim 18, Buguin shows in Figure 2A an embodiment wherein the dimensions of each well constrain the cells during mitosis into an oblong shape with a long axis parallel to the depth of the wells. Regarding claims 23-24, Buguin teaches the depth of each well is such that it prevents the cell to move away when subjected to an external flow, and it orients the closure plane parallel to the observation plane (see page 4). Regarding claims 19 and 23-24, Buguin teaches the well size (i.e., width and depth) can be adapted easily by the man skilled in the art for each specific cell to study (see page 5). Regarding claims 23-24, Buguin teaches the depth of each well can be almost or about the cell diameter or long axis, and that the depth of each well is such that it prevents the cell to move away when subjected to an external flow, and it 
Buguin does not teach wells have a conical or frustoconical shape (claims 18-22 and 26-29). Buguin does not teach the sizes of the conical or frustoconical shaped wells (claims 19, 21-22 and 26-29).
Regarding claim 18, Vajta teaches a method of immobilizing embryos on a support that is suit able for microscopy (reads on observation) (see abstract and Figure 1). Regarding claim 18, Vajta teaches the device is suitable for one single embryo per well (see abstract). Regarding claim 18, Vajta teaches the wells have a V-shape (reads on conical) with the width of the top 
It would have been obvious to combine Buguin and Vajta to adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape. A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape because Buguin specifically teaches that the width and shape of the wells can be adjusted based on the cell being observed, and Vajta highlights that wells can have conical or frustoconical shapes. The skilled artisan would have been motivated to adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape because Buguin teaches the width and shape can be adapted easily by a person skilled in the art for each specific cell to study and Vajta highlights the usefulness of V-shaped wells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buguin et al (2010, EP2219027A1) in view of Vajta et al (2000, Molecular Reproduction and Development 55:256–264) as applied to claims 18-19, 21-30, 32-34, and 36-40 above, and further in view of Dephoure et al (2008, PANS 105(31): 10762–10767; reference U).

Buguin in view of Vajta do not teach observing or studying the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies.
Regarding claim 41, Dephoure teaches studying mitosis and changes with the mitotic spindle cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies (see entire publication).
It would have been obvious to combine Buguin in view of Vajta with Dephoure to study the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies. A person of ordinary skill in the art would have had a reasonable expectation of success in studying the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies because Dephoure teaches studying mitosis and changes with the mitotic spindle cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies. The skilled artisan would have been motivated to study the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies because Dephoure establishes that there are many changes in phosphorylation during cell division and that it is useful to use known phosphorylation specific antibodies to study these changes.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. Applicant summarizes the teachings of Buguin and highlights that Buguin does not teach the wells have a conical or frustoconical shape. While applicant acknowledges that the secondary reference Vajta teaches wells with a conical shape, the applicant alleges there would be undue experimentation to combine the references and use a conical shaped well in Buguin’s method and that there is no motivation to combine the references. To support this position, . 
	As an initial matter, it is again noted that the level of interested of Riveline in the outcome of the case is high as Riveline is the sole inventor on the case. Additionally, the opinion evidence submitted by the applicant lacks any factual support for the applicant’s opinion.  The rejection states that there is motivation to adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape because Buguin teaches the size of the wells can be adapted easily by a person skilled in the art for each specific cell to study and Vajta highlights the usefulness of V-shaped wells. Indeed, even in the applicant’s reply the applicant summarizes reasons Vajta states that conical shaped microwells can be beneficial to cells. Since the claimed method is visualizing cell during cell division, the process by which cells multiply, there is motivation to apply Vajta’s teachings of a shape of wells that benefits cells such as optimal nutrient supply and dilution of toxic metabolites. Furthermore, as stated above, Vajta also teaches that the V-shaped wells are beneficial for keeping dividing cells together. Applicant further highlights that Buguin does not specifically teach modifying the shape of the wells, only the size. The rejection takes into account that Buguin does not teach the claimed shape of the wells, but this feature is obvious over Vajta’s teaching. The applicant continues by alleging that there would be undue experimentation required because Vajta did significant experimentation to produce the devices that provide beneficial environments for cells. 
Applicant continues by noting that Buguin’s method is directing to observing single cells which are in the process of multiplying, and Vajta is directed to mammalian embryos in the wells. Applicant alleges that the claims are directed to invertebrate embryos. However, the method is not limited to the use of only invertebrate embryos as the method is drawn to observing “cells or invertebrate embryos”. Therefore the option of invertebrate embryos need not be taught in the prior art. Additionally, it should be noted that even the sections of Vajta highlighted by the applicant provide examples wherein Vajta uses the wells for single cells and fertilization of oocytes which would result in the oocyte (single cell) dividing. 
Applicant highlights that Buguin does not specifically teach changing the shape of the well. Applicant acknowledges that Buguin only discusses the size of the well, the depth and the width of the well, can easily be adapted by those skilled in the art for each specific cell that is being studied, but alleges that this different from changing the shape. However, as stated in the above rejection and as highlighted by the applicant, Buguin specifically teaches that the width of the wells can easily be adapted by those skilled in the art for each specific cell that is being studied. Regarding the limitations wherein the width at the bottom of the well is narrower, this limitation is obvious over Vajta as Vajta teaches the benefits of using conical shaped wells. 
	Applicant alleges that Buguin and Vajta do not teach the limitation of new claim 41. However, as stated above, the limitations of claim 41 are obvious over the newly cited Dephoure reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 21-30, 32-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,304,125 in view of Vajta et al (2000, Molecular Reproduction and Development 55:256–264). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are recited in the claims of Patent No. 9,304,125. Regarding the shape of the wells, ‘125 teaches adjusting the dimensions of the wells. While ‘125 does not specifically teach using a conical shape well, Vajta teaches a method of immobilizing embryos on a support that is suit able for microscopy (reads on observation) (see abstract and Figure 1). Vajta teaches the device is suitable for one single embryo per well (see abstract). Regarding claim 18, Vajta teaches the wells have a V-shape (reads on conical) with the width of the top being greater than the width of the embryos and the width of the bottom being smaller than the width of the embryos (see Figure 1 and page 257). Vajta teaches that their system improves methods of individually culturing embryos because of the shape at the bottom of said wells, and that it has the added benefit of keeping dividing cells together (see page 262). Vajta does not state that the device can only be used with specific types of embryos. While Vajta does not teach the angle of the V-shaped well, Figure 1 show an angle that appears to be approximately 25 to 30 degrees from the vertical axis of the wells.
It would have been obvious to combine ‘125 and Vajta to adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape. A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape because ‘125 specifically teaches that the width and shape of the wells can be adjusted based on the cell being observed, and Vajta highlights that wells can have conical or frustoconical shapes. The skilled artisan would have been motivated to adjust the width of the wells depending on the size of the cells being observed and use wells with a conical or frustoconical shape because ‘125 teaches the width and shape can .

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,304,125 in view of Vajta et al (2000, Molecular Reproduction and Development 55:256–264) as applied to claims 18-19, 21-30, 32-34, and 36-40 above, and further in view of Dephoure et al (2008, PANS 105(31): 10762–10767).
The teachings of ‘125 in view of Vajta are discussed and relied upon above.
‘125 in view of Vajta do not teach observing or studying the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies.
Regarding claim 41, Dephoure teaches studying mitosis and changes with the mitotic spindle cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies (see entire publication).
It would have been obvious to combine ‘125 in view of Vajta with Dephoure to study the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies. A person of ordinary skill in the art would have had a reasonable expectation of success in studying the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies because Dephoure teaches studying mitosis and changes with the mitotic spindle cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies. The skilled artisan would have been motivated to study the cells by detecting the phosphorylation of a kinase substrate using phosphorylation specific antibodies because Dephoure establishes that there are many changes in phosphorylation during cell division and that it is useful to use known phosphorylation specific antibodies to study these changes.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. Applicant alleges that the instant claims are not an obvious variant of Patent No. 9,304,125 for the same reasons as discussed above. However, as the applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653